Citation Nr: 0708287	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


The propriety of the finding that the appellant was a 
fugitive felon resulting in the discontinuance of dependency 
and indemnity compensation benefits and the creation of an 
overpayment. 


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
October 1984.  He died in May 1994, and the appellant is his 
surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In March 2004, the RO informed the appellant that her 
dependency and indemnity compensation benefits would be 
discontinued because she had been identified as a fugitive 
felon on the basis of an outstanding warrant.  38 U.S.C.A. 
§ 5313B. 

In June 2004, the RO notified the appellant that her 
dependency and indemnity compensation benefits were 
discontinued, effective December 27, 2001. Subsequently, the 
warrant was cleared on August 23, 2004, the date of her 
arrest, and her benefits were resumed, albeit at a reduced 
rate due to her incarceration until December 31, 2004.  On 
that date, her total dependency and indemnity compensation 
benefits were restored upon her release from incarceration.  

The retroactive discontinuance of dependency and indemnity 
benefits for the period from December 27, 2001, the effective 
date of 38 U.S.C.A. § 5313B, to August 23, 2004, the date 
that her arrest warrant was cleared, resulted in an 
overpayment in excess of $23,000.  

The record shows that an arrest warrant was issued in March 
1999 by the El Paso County Sheriff's Department in Texas for 
obstructing justice, which was not the charge listed on her 
release from incarceration.  Neither document specified 
whether the offense was a misdemeanor or felony.  

Also, there is insufficient evidence to determine whether the 
appellant was a fugitive under 38 C.F.R. § 3.665(n).  

In light of the above further evidentiary development is 
needed to determine whether the appellant was correctly 
identified as a fugitive felon under 38 U.S.C.A. § 5313B; 
38 C.F.R. § 3.665(n). 

Accordingly, the case is REMANDED for the following action:

1. Obtain from the State Court that had 
jurisdiction documentation of the charge 
for which the appellant was convicted on 
September 7, 2004, and whether the 
conviction was for a felony or 
misdemeanor. 

2. If the conviction was for a felony, ask 
the El Paso Sheriff's Department what 
attempts, if any, were made to notify the 
appellant that a warrant had been issued 
and the circumstances and scope of any 
such attempts to execute the warrant, and 
whether the Sheriff's Department had any 
information that the appellant was 
intentionally trying to avoid prosecution 
during the time that the felony warrant 
was outstanding. 



3. After the above development has been 
completed, adjudicate the question of 
whether the appellant was a fugitive felon 
under 38 U.S.C.A. § 5313B; 38 C.F.R. 
§ 3.665(n).  If the adjudication is 
adverse to the appellant, furnish the 
appellant a supplemental statement of the 
case and return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


